IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                                                      FILED
                                   January 2015 Term               April 9, 2015
                                                                   released at 3:00 p.m.
                                                                   RORY L. PERRY II, CLERK
                                                                 SUPREME COURT OF APPEALS
                                     No. 14-0766                     OF WEST VIRGINIA




 STATE OF WEST VIRGINIA ex rel. FORD MOTOR COMPANY; JACK GARRETT

     FORD, INC., a West Virginia Corporation; and DOES 1-50 INCLUSIVE,

                                  Petitioners


                                          v.

 THE HONORABLE DAVID W. NIBERT, Judge of the Circuit Court of Roane County;

and CHRISTIE SIEGEL, Individually and as Successor-In-Interest to the Estate of Jordan

 Siegel and Ashley Siegel, deceased; MARC SIEGEL, Individually and as Successor-In-

 Interest to the Estate of Jordan Siegel and Ashley Siegel, deceased; DAWN SIEGEL, an

      Individual; ERICA FOX, an individual; CHRISTOPHER FOX, an individual;

 BROOKLYN SIEGEL, by and through her Guardian MARC SIEGEL; and MADISON

                  OWENS, by and through her Guardian, DAWN SIEGEL,

                                         Respondents




                           Petition for Writ of Prohibition


                         WRIT GRANTED AS MOULDED



                             Submitted: January 14, 2015

                                Filed: April 9, 2015




Gregory G. Garre, Esq.                                 T. Keith Gould, Esq.
Michael E. Bern, Esq.                                  The Miley Legal Group
Latham & Watkins LLP                                   Clarksburg, West Virginia
Washington, District of Columbia                       Counsel for the Respondents
                                                       Christie Siegel, the Estate of
Michael Bonasso, Esq.                               Jordan Siegel and Ashley Siegel,
William Hanna, Esq.                                 Marc Siegel, Dawn Siegel, Erica
Bradley J. Schmalzer, Esq.                          Fox, Christopher Fox, Brooklyn
Flaherty Sensabaugh Bonasso, PLLC                   Siegel and Madison Owens
Charleston, West Virginia
Counsel for the Petitioners Ford
Motor Company and Jack Garrett Ford



CHIEF JUSTICE WORKMAN delivered the Opinion of the Court.


JUSTICE BENJAMIN and JUSTICE LOUGHRY dissent and reserve the right to file

separate opinions.


JUSTICE KETCHUM concurs and reserves the right to file a separate opinion.





                                         ii
                               SYLLABUS BY THE COURT




               1.     “‘Prohibition will lie to prohibit a judge from exceeding his legitimate

powers.’ Syl. Pt. 2, State ex rel. Winter v. MacQueen, 161 W. Va. 30, 239 S.E.2d 660

(1977).” Syl. Pt. 1, State ex rel. Mylan, Inc. v. Zakaib, 227 W. Va. 641, 713 S.E.2d 356

(2011).



               2.     “By using the term “shall,” the Legislature has mandated that courts

must consider the eight factors enumerated in West Virginia Code § 56-1-1a (Supp.2010),

as a means of determining whether, in the interest of justice and for the convenience of the

parties, a claim or action should be stayed or dismissed on the basis of forum non

conveniens.” Syl. Pt. 5, State ex rel. Mylan, Inc. v. Zakaib, 227 W. Va. 641, 713 S.E.2d 356

(2011).



               3.     “In all decisions on motions made pursuant to West Virginia Code § 56­

1-1a (Supp.2010), courts must state findings of fact and conclusions of law as to each of the

eight factors listed for consideration under subsection (a) of that statute.” Syl. Pt. 6, State ex

rel. Mylan, Inc. v. Zakaib, 227 W. Va. 641, 713 S.E.2d 356 (2011).




                                                i
Workman, Chief Justice:



                 This original jurisdiction action is before the Court upon a petition for writ of

prohibition brought by Ford Motor Company (“Ford”) and Jack Garrett Ford, Inc., (both

entities referred to collectively as “the Petitioners”) seeking to prohibit the Honorable David

W. Nibert, Judge of the Circuit Court of Roane County, West Virginia, from taking any

further action in the case below and from denying the Petitioners’ motion to dismiss the case

based upon forum non conveniens. Having considered the parties’ briefs and arguments and

the appendix record, we find that the circuit court failed to make findings of fact and

conclusions of law as required by West Virginia Code § 56-1-1a (2012). Therefore, the

Court grants the writ as moulded and remands the case for further action consistent with this

opinion.



                            I. Factual and Procedural Background

                 According to the allegations in the Complaint, in 1999, Jack Garrett Ford, Inc.,

sold a 1999 model Ford Expedition to an unidentified individual from the dealership located

in Spencer, West Virginia. The vehicle was designed by Ford in Dearborn, Michigan, and

manufactured by Ford in Wayne, Michigan.1 Moreover, Ford has its principal place of

business in Michigan. In 2006, years after the initial sale, the Expedition was sold to a


       1
           It is significant that Jack Garrett Ford, Inc., has consented to jurisdiction in Michigan.

                                                   2

Michigan resident not identified in the litigation. Approximately two years later, in 2008,

the vehicle again was sold in the State of Michigan by a Michigan resident to the

Respondents,2 who were the plaintiffs below 3 and also Michigan residents.



              On June 22, 2012, an accident occurred in which the subject Expedition, which

was being operated by the Respondent Dawn Siegel, rolled-over multiple times after

swerving to avoid hitting a Honda Odyssey that had made contact with the Expedition. The

operator of the Honda Odyssey fled the scene in the vehicle. Neither the Honda Odyssey,

nor its driver, were located until days later. At the time of the accident, Mrs. Siegel and her

six children and step-children were in the Expedition. Two children were killed in the

accident. The other family members suffered serious injuries to heads, arms and legs, as well

as significant bruising.



              On February 12, 2014, the Respondents filed a complaint in the Circuit Court




       2
         For purposes of this opinion, the Respondents do not include the circuit judge named
in this action before the Court.
       3
         The Respondents include Christie Siegel, individually and as successor-in-interest
to the estate of Jordan Siegel and Ashley Siegel, deceased; Marc Siegel, individually and as
successor-in-interest to the estate of Jordan Siegel and Ashley Siegel, deceased; Dawn
Siegel, an individual, Erica Fox, an individual, Christopher Fox, an individual; Brooklyn
Siegel, by and through her guardian Marc Siegel; and Madison Owens, by and through her
guardian, Dawn Siegel.

                                              3

of Roane County, West Virginia, asserting claims against Ford, Jack Garrett Ford, Inc.,

Kristin Kae Boss, the Ohio driver of the Honda Odyssey that struck the Respondents’ car,

and Prestige Delivery Systems (“Prestige”), Ms. Boss’s employer. In the Complaint, the

Respondents allege various torts against Ford and/or Jack Garrett Ford, Inc., including strict

products liability based upon manufacturing and design defects in the Expedition.



              Ford, Jack Garrett Ford, Inc., and Prestige jointly moved to dismiss the civil

action based upon the doctrine of forum non conveniens as set forth in West Virginia Code

§ 56-1-1a. The Petitioners, analyzing each of the eight factors set forth in the statute, argued

that Michigan was the correct forum for the litigation and that West Virginia had “little to

no nexus to the subject matter in controversy in this case.”



              The Respondents then bifurcated their claims by filing a separate complaint

against Prestige and Ms. Boss in the State of Ohio, while maintaining this action against

Ford and Jack Garrett Ford, Inc., in West Virginia. The Respondents voluntarily dismissed

Prestige and Ms. Boss from the instant action.4



       4
         The parties have informed the Court that since the Respondents’ filing of a complaint
against Prestige and Ms. Boss in Ohio, the lower court granted Prestige’s and Ms. Boss’s
motion to dismiss that action based upon forum non conveniens. See Christie Siegel, et al.
v. Kristin Kae Boss, et al., Case No. CV-14-826326 (Ct. Com. Pl. Cuyahoga Cnty. Aug. 21,
2014). The Respondents are appealing that dismissal in Ohio.


                                               4

              On May 2, 2014, the Respondents filed their opposition to the Petitioners’

motion to dismiss, relying upon syllabus point two of Abbott v. Owens-Corning Fiberglass

Corp., 191 W. Va. 198, 444 S.E.2d 285 (1994), which provides:

                     “The common law doctrine of forum non conveniens is
              available to courts of record in this State. The doctrine accords
              a preference to the plaintiff’s choice of forum, but the defendant
              may overcome this preference by demonstrating that the forum
              has only a slight nexus to the subject matter of the suit and that
              another available forum exists which would enable the case to
              be tried substantially more inexpensively and expeditiously. To
              the extent that Gardner v. Norfolk & Western Railway Co.,
              [179] W. Va. [724], 372 S.E.2d 786 (1988), cert. denied, 489
              U.S. 1016, 109 S. Ct. 1132, 103 L.Ed. 2d 193, (1989), declined
              to apply this doctrine, it is overruled.” Syl. pt. 3, Norfolk and
              Western Ry. Co. v. Tsapis, 184 W. Va. 231, 400 S.E.2d 239
              (1990).

(Some emphasis added). Based upon the foregoing language in Abbott, the Respondents

maintained that “the West Virginia Supreme Court has required a moving party to offer

specific evidence that another forum is substantially more convenient and inexpensive.”

Further, relying upon the holding in Abbott that “[i]n order for this Court to review a trial

court’s decision regarding the application of the doctrine of forum non conveniens, it is

necessary for the trial court to provide a record in sufficient detail which will show the basis

of its decision[,]” 191 W. Va. at 204, 444 S.E.2d at 291, the Respondents argued that the

Petitioners offered “[m]ere allegations and conclusions,” as support for their motion and

failed to support it with any evidence.




                                               5

              The circuit court conducted a hearing on the Petitioners’ motion on May 8,

2014. At the conclusion of the hearing, the court requested that the parties submit proposed

orders. On July 3, 2014, the circuit court entered the Respondents’ proposed order denying

the Petitioners’ motion to dismiss. Specifically, the circuit court found “the reasoning of

Abbott persuasive” and “controlling.” Thus, applying the law enunciated in Abbott, the court

determined that the Petitioners not only “failed to provide any substantive evidence that West

Virginia was substantially more inconvenient and expensive than the alternate forum[,]” but

also “merely relied on conclusory allegations in their pleading.” The circuit court further

found that the Petitioners failed: 1) “to identify a single witness who believed West Virginia

is unfairly burdensome or a witness who refuses to appear in West Virginia[;]” 2) to show

that they were “substantially limited in their ability to present evidence or witnesses” in West

Virginia; 3) “to identify any additional legal expenses incurred by litigating this case in West

Virginia[;]” and 4) to “provide any evidence supporting the arguments that this case would

burden West Virginia courts.” The circuit court also found that

              with respect to remedies available in Michigan, this Court is
              mindful that Michigan enforces a statute of repose. Michigan’s
              statute of repose requires a plaintiff to prove their case without
              the benefit of presumptions, like strict liability, if the product
              has been in use longer than 10 years. The subject vehicle is a
              1999 Ford Expedition so Michigan’s statute of repose would
              apply. While not necessarily determinative, Michigan’s statute
              of repose is inconsistent with the principles underlying West
              Virginia’s doctrine of strict products liability, which is critical
              in protecting West Virginia consumers.

Lastly, the circuit court summarily stated in its order that “in evaluating the factors described

                                               6

in § 56-1-1a, this Court finds that Plaintiffs choice of forum in West Virginia is appropriate

as well.” There was no specific evaluation of the eight enumerated factors set forth in West

Virginia § 56-1-1a.



                                  II. Standard of Review

              This Court has consistently held that “‘[p]rohibition will lie to prohibit a judge

from exceeding his legitimate powers.’ Syl. Pt. 2, State ex rel. Winter v. MacQueen, 161 W.

Va. 30, 239 S.E.2d 660 (1977).” Syl. Pt. 1, State ex rel. Mylan, Inc. v. Zakaib, 227 W. Va.

641, 713 S.E.2d 356 (2011). In Mylan, in discussing the standard of review applicable to

venue disputes, we stated that

              [i]n the context of disputes over venue, such as dismissal for
              forum non conveniens, this Court has previously held that a writ
              of prohibition is an appropriate remedy “to resolve the issue of
              where venue for a civil action lies,” because “the issue of venue
              [has] the potential of placing a litigant at an unwarranted
              disadvantage in a pending action and [ ] relief by appeal would
              be inadequate.” State ex rel. Huffman v. Stephens, 206 W. Va.
              501, 503, 526 S.E.2d 23, 25 (1999); see also State ex rel. Riffle
              v. Ranson, 195 W. Va. 121, 124, 464 S.E.2d 763, 766 (1995)
              (“In recent times in every case that has had a substantial legal
              issue regarding venue, we have recognized the importance of
              resolving the issue in an original action.”).

                      This Court typically reviews a circuit court’s decision on
              venue, including forum non conveniens, under an abuse of
              discretion standard. See Syl. Pt. 3, Cannelton Industries, Inc. v.
              Aetna Cas. & Sur. Co. of Am., 194 W. Va. 186, 460 S.E.2d 1
              (1994) (“A circuit court’s decision to invoke the doctrine of
              forum non conveniens will not be reversed unless it is found that
              the circuit court abused its discretion.”); Nezan v. Aries Techs.,

                                              7

              Inc., 226 W. Va. 631, 637, 704 S.E.2d 631, 637 (2010) (“On the
              issue of forum non conveniens, we have held that the standard
              of review of this Court is an abuse of discretion.”). The Mylan
              Petitioners, however, contend that this Court’s review should be
              de novo because the circuit judges misapplied and/or
              misinterpreted the controlling statute. In Riffle, this Court
              explained:

                     The normal deference accorded to a circuit court’s
                     decision to transfer a case, Syl. pt. 3, Cannelton
                     Industries, Inc. v. Aetna Casualty & Surety Co.,
                     194 W. Va. 186, 460 S.E.2d 1 (1994) (“[a] circuit
                     court’s decision to invoke the doctrine of forum
                     non conveniens will not be reversed unless it is
                     found that the circuit court abused its discretion”),
                     does not apply where the law is misapplied or
                     where the decision to transfer hinges on an
                     interpretation of a controlling statute. See
                     Mildred L.M. v. John O.F., 192 W. Va. 345, 350,
                     452 S.E.2d 436, 441 (1994) (“[t]his Court reviews
                     questions of statutory interpretation de novo.”).
                     Under these circumstances, our review is plenary.

Mylan, 227 W. Va. at 645, 713 S.E.2d at 360-61. In the instant matter, because the

Petitioners ask this Court to decide whether the circuit court erroneously based its decision

on the Abbott case, rather than the forum non conveniens statute, West Virginia Code § 56-1­

1a, our review is de novo. See Syl. Pt. 1, Chrystal R.M. v. Charlie A.L., 194 W. Va. 138, 459

S.E.2d 415 (1995) (“Where the issue on an appeal from the circuit court is clearly a question

of law or involving an interpretation of a statute, we apply a de novo standard of review.”).



                                      III. Discussion

              The issue before the Court is whether the circuit court failed to consider the

                                              8

statutory factors set forth in West Virginia Code § 56-1-1a in determining whether to dismiss

the case for forum non conveniens. The Petitioners maintain that the circuit court failed to

heed this Court’s precedent requiring it to consider all the statutory forum non conveniens

factors, misapplied the factors it did consider, and overlooked the fact that this case lacks any

meaningful connection to West Virginia. Conversely, the Respondents maintain that

“[b]ecause the Circuit Court considered and applied all of the W. Va. Code § 56-1-1a factors

as required by State ex rel. Mylan v. Zakaib, 227 W. Va. 641, 713 S.E.2d 356 (2011)[,] it did

not exceed its authority . . . .”



               At the heart of this case is West Virginia’s forum non conveniens statute, West

Virginia Code § 56-1-1a, which provides:

                       (a) In any civil action if a court of this state, upon a
               timely written motion of a party, finds that in the interest of
               justice and for the convenience of the parties a claim or action
               would be more properly heard in a forum outside this state, the
               court shall decline to exercise jurisdiction under the doctrine of
               forum non conveniens and shall stay or dismiss the claim or
               action, or dismiss any plaintiff: Provided, That the plaintiff’s
               choice of a forum is entitled to great deference, but this
               preference may be diminished when the plaintiff is a nonresident
               and the cause of action did not arise in this State. In
               determining whether to grant a motion to stay or dismiss an
               action, or dismiss any plaintiff under the doctrine of forum non
               conveniens, the court shall consider:
                       (1) Whether an alternate forum exists in which the claim
               or action may be tried;
                       (2) Whether maintenance of the claim or action in the
               courts of this State would work a substantial injustice to the
               moving party;

                                               9

                    (3) Whether the alternate forum, as a result of the
            submission of the parties or otherwise, can exercise jurisdiction
            over all the defendants properly joined to the plaintiff’s claim;
                    (4) The state in which the plaintiff(s) reside;
                    (5) The state in which the cause of action accrued;
                    (6) Whether the balance of the private interests of the
            parties and the public interest of the State predominate in favor
            of the claim or action being brought in an alternate forum, which
            shall include consideration of the extent to which an injury or
            death resulted from acts or omissions that occurred in this State.
            Factors relevant to the private interests of the parties include,
            but are not limited to, the relative ease of access to sources of
            proof; availability of compulsory process for attendance of
            unwilling witnesses; the cost of obtaining attendance of willing
            witnesses; possibility of a view of the premises, if a view would
            be appropriate to the action; and all other practical problems that
            make trial of a case easy, expeditious and inexpensive. Factors
            relevant to the public interest of the State include, but are not
            limited to, the administrative difficulties flowing from court
            congestion; the interest in having localized controversies
            decided within the State; the avoidance of unnecessary problems
            in conflict of laws, or in the application of foreign law; and the
            unfairness of burdening citizens in an unrelated forum with jury
            duty;
                    (7) Whether not granting the stay or dismissal would
            result in unreasonable duplication or proliferation of litigation;
            and
                    (8) Whether the alternate forum provides a remedy.

                    ....

                   (e) A court that grants a motion to stay or dismiss an
            action pursuant to this section shall set forth specific findings of
            fact and conclusions of law.

(Emphasis added).



            This Court has previously examined the effect that the foregoing statute has on

                                            10

all cases involving the doctrine of forum non conveniens. In syllabus points five and six of

Mylan, we held that:

                     By using the term “shall,” the Legislature has mandated
              that courts must consider the eight factors enumerated in West
              Virginia Code § 56-1-1a (Supp.2010), as a means of
              determining whether, in the interest of justice and for the
              convenience of the parties, a claim or action should be stayed or
              dismissed on the basis of forum non conveniens.

                      In all decisions on motions made pursuant to West
              Virginia Code § 56-1-1a (Supp.2010), courts must state findings
              of fact and conclusions of law as to each of the eight factors
              listed for consideration under subsection (a) of that statute.

227 W. Va. at 643, 713 S.E.2d at 358, Syl. Pt. 6 (emphasis added).



              While the circuit court mentions West Virginia Code § 56-1-1a in its order, it

specifically finds that Abbott is still controlling. Further, the circuit court fails to state

“findings of fact and conclusions of law as to the eight factors” listed in the statute, despite

both the Legislature and this Court mandating that such findings of fact and conclusions of

law be expressly made when determining whether forum non conveniens is applicable. See

id.; 227 W. Va. at 642-43, 713 S.E.2d at 357-58. Rather, what is gleaned from our

examination of the circuit court’s order is that it solely relied upon this Court’s decision in

Abbott, which predated both West Virginia Code § 56-1-1a and this Court’s decision in

Mylan.




                                              11

              Given the circuit court’s failure to properly evaluate the Petitioners’ motion to

dismiss in a manner that comports with West Virginia Code § 56-1-1a, upon remand, the

circuit court should re-evaluate forum non conveniens in the manner set forth in the statute,

as well as in this Court’s decisions in Mace v. Mylan Pharmaceuticals, Inc., 227 W. Va. 666,

714 S.E.2d 223 (2011), and Mylan.         For example, regarding the first statutory factor

concerning whether an alternate forum exists, this Court held in syllabus points eight and

nine of Mace that:

                      Under West Virginia Code § 56-1-1a (Supp.2010),
              dismissal of a claim or action on the basis of forum non
              conveniens presupposes at least two forums in which the
              defendant is amenable to process; the statute furnishes criteria
              for choice between them. In the event that the defendant is not
              amenable to process in any alternate forum, dismissal of a claim
              or action under this statute would constitute error.

                     In considering “whether an alternate forum exists in
              which the claim or action may be tried” pursuant to West
              Virginia Code § 56-1-1a(a)(1) (Supp.2010), an alternate forum
              is presumed to “exist” where the defendant is amenable to
              process. Such presumption may be defeated, however, if the
              remedy provided by the alternative forum is so clearly
              inadequate or unsatisfactory that it is no remedy at all. In such
              cases, the alternate forum ceases to “exist” for purposes of
              forum non conveniens, and dismissal in favor of that forum
              would constitute error.

227 W. Va. at 668, 714 S.E.2d at 225. In the instant matter, the circuit court failed to

mention, discuss or apply the law enunciated by this Court in Mace in its determination of

whether an alternative forum existed.



                                             12

              Further, in the instant matter, the circuit court determined that “Michigan

enforces a statute of repose.” It is incumbent upon us to point out that the circuit court made

this determination without any supporting legal authority to do so. In fact, according to the

appendix record, the applicable Michigan statute upon which the circuit court relies is

Michigan Compiled Laws Annotated § 600.5805(13) (LexisNexis 2004 & Supp. 2014),

which provides: “The period of limitations is 3 years for a products liability action.

However in the case of a product that has been in use for not less than 10 years, the plaintiff,

in proving a prima facie case, shall be required to do so without benefit of any presumption.”

This is not a statute of repose, but a statute of limitations. As the Michigan Court of Appeals

stated in Frankenmuth Mutual Insurance Co. v. Marlette Homes, Inc., 573 N.W.2d 611

(Mich. 1998), when presented with Michigan’s statute of repose,5


       5
       Michigan’s statute of repose, Michigan Compiled Laws Annotated § 600.5839(1)
(LexisNexis Supp. 2014), provides as follows:

                     (1) A person shall not maintain an action to recover
              damages for injury to property, real or personal, or for bodily
              injury or wrongful death, arising out of the defective or unsafe
              condition of an improvement to real property, or an action for
              contribution or indemnity for damages sustained as a result of
              such injury, against any state licensed architect or professional
              engineer performing or furnishing the design or supervision of
              construction of the improvement, or against any contractor
              making the improvement, unless the action is commenced
              within either of the following periods:
                            (a) Six years after the time of occupancy of the
              completed improvement, use, or acceptance of the improvement.
                            (b) If the defect constitutes the proximate cause of
                                                                                   (continued...)

                                              13

                [t]he Court of Appeals explained how such a measure [referring
                to Michigan’s statute of repose] differs from a statute of
                limitation:

                        A statute of repose limits the liability of a party by
                        setting a fixed time after the sale or first use of an
                        item beyond which the party will not be held
                        liable for defects in it or injury or damage arising
                        from it. Unlike a statute of limitations, a statute
                        of repose may bar a claim before an injury or
                        damage occurs. O’Brien v. Hazlet & Erdal, 410
                        Mich. 1, 15, 299 N.W.2d 336 (1980); Oole v.
                        Oosting, 82 Mich. App. 291, 298-300, 266
                        N.W.2d 795 (1978).

573 N.W.2d at 612 n.3.



                Upon remand, when giving due consideration of West Virginia Code §




      5
          (...continued)
                 the injury or damage for which the action is brought and is the
                 result of gross negligence on the part of the contractor or
                 licensed architect or professional engineer, 1 year after the
                 defect is discovered or should have been discovered. However,
                 an action to which this subdivision applies shall not be
                 maintained more than 10 years after the time of occupancy of
                 the completed improvement, use, or acceptance of the
                 improvement.
                        (2) A person shall not maintain an action to recover
                 damages based on error or negligence of a licensed professional
                 surveyor in the preparation of a survey or report more than 6
                 years after the survey or report is recorded or is delivered to the
                 person for whom it was made or the person’s agent.

(Emphasis added).

                                                 14

56-1-1a(a)(1) and (8), regarding whether a remedy exists in Michigan,6 we direct the circuit

court’s attention to the Mylan decision, wherein we stated:

               [T]he Supreme Court in Piper Aircraft [Co. v. Reyno, 454 U.S.
               235, 102 S.Ct. 252, 70 L.Ed.2d 419 (1981)] acknowledged that,
               in rare instances, a change in substantive law in an alternate
               forum may be so significant that it would, in effect, eliminate
               the plaintiff’s chance of recovery in the case. In such instances,
               the law of the alternate forum cannot be ignored. Thus, the
               United States Supreme Court stated that “if the remedy provided
               by the alternative forum is so clearly inadequate or
               unsatisfactory that it is no remedy at all, the unfavorable change
               in law may be given substantial weight. . . .” Id. at 254, 102
               S.Ct. 252. Importantly, however, the facts of Piper Aircraft


       6
         The Respondents argue that the Michigan statute is a statute of repose and that
because of the Michigan statute “the substantive difference between the States is so great that
Michigan law would abrogate Plaintiffs’ strict liability in tort case.” To support their
argument, the Respondents ask this Court to adopt the reasoning of the Supreme Court of
New Jersey in Gantes v. Kason Corp., 679 A.2d 106 (N.J. 1996), wherein the representatives
of decedent’s estate filed a complaint alleging, inter alia, strict liability in New Jersey, where
the manufacturer of a piece of machinery was located. The accident causing the decedent’s
death occurred in Georgia. The action was filed in New Jersey was because Georgia had a
statute of repose that would have barred the action, while New Jersey had a statute of
limitations that would allow the action to go forward. The primary issue before the New
Jersey court centered upon choice of laws and the New Jersey court ultimately determined
that it would apply its statute of limitations, which allowed the case to proceed. On the issue
of forum non conveniens, the court found that the issue was not properly before it; however,
it also noted that “dismissal pursuant to the doctrine of forum non conveniens cannot occur
if the transfer will result in significant hardship to the plaintiffs.” Id. at 499. In Gantes, the
New Jersey court found that “without doubt, a dismissal of this action will cause severe
hardship to plaintiff. If this action cannot proceed in New Jersey, plaintiff will be left with
no forum in which to proceed and will be denied recovery altogether.” Id.

              Such is not the case in the instant matter before the Court. Unlike the Gantes
decision, Michigan’s law does not act as a bar to the Respondents’ action in Michigan. It
only eliminates a presumption because more than ten years has passed. Accordingly, we
decline to adopt the law enunciated by the New Jersey court in Gantes.

                                               15

              made clear that the remedy offered by an alternate forum is not
              rendered inadequate simply because that forum does not
              recognize one of several claims asserted by a plaintiff. Id. at
              255, 102 S. Ct. 252 (“Although the relatives of the decedents
              may not be able to rely on a strict liability theory, and although
              their potential damages award may be smaller, there is no danger
              that they will be deprived of any remedy or treated unfairly.”)

Mylan, 227 W. Va. at 647 n.5, 713 S.E.2d at 362 n.5 (quoting, in part, Piper Aircraft, 454

U.S. at 254-55). In the instant action, the circuit court found that “[w]hile not necessarily

determinative, Michigan’s statute of repose is inconsistent with the principles underlying

West Virginia’s doctrine of strict products liability.” Being “inconsistent with principles”

of West Virginia law, however, is not enough under our law. Rather, the circuit court must

examine whether the remedy under Michigan law “is so clearly inadequate or unsatisfactory

that it is no remedy at all.” Mace, 227 W. Va. at 668, 714 S.E.2d at 225, at Syl. Pt. 9, in part.



                                       IV. Conclusion

              Based upon the foregoing, this Court issues the requested writ as moulded.

The action is remanded for further consideration of the Petitioners’ motion to dismiss for

forum non conveniens. On remand, the circuit court is instructed to consider the law

enunciated by this Court in Mace and Mylan and to set forth clear findings of fact and

conclusions of law as to each of the eight factors listed in West Virginia Code § 56-1-1a

whether the circuit court ultimately grants or denies the motion to dismiss.

                                                                     Writ granted as moulded.


                                               16